Citation Nr: 1633746	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for traumatic brain disease (originally claimed as residuals of head injury).

2.  Entitlement to service connection for traumatic brain disease (TBD).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, depression, and anxiety.  

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for bilateral hip bursitis.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for bilateral wrist arthritis.  

8.  Entitlement to an increased rating for bilateral carpal tunnel syndrome.

9.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2008 rating decisions of the Chicago, Illinois Regional Office (RO).  

The Board notes that the Veteran filed a claim for an acquired psychiatric disorder to include, PTSD, depression, and anxiety in August 2007.  This claim was denied in the April 2008 rating decision.  The Veteran's representative appealed that decision in an April 2008 rating decision; however they did not list an acquired psychiatric disorder on the Notice of Disagreement.  However, the July 2010 Statement of the Case (SOC) issued by VA listed this issue and the Veteran submitted a timely VA Form 9 substantive appeal for all the issues listed on the SOC, therefore, a claim for an acquired psychiatric disorder is considered to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Furthermore, while the Veteran originally applied for an acquired psychiatric disorder, a September 2007 VA medical center (VAMC) record listed the Veteran as having panic disorder and PTSD, therefore, the Veteran's acquired psychiatric disorder has been characterized as above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran's representative submitted a claim for TDIU in January 2010.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of reopening claims for entitlement to service connection for a cervical spine disability and a bilateral knee disability have been raised by the record in a May 2006 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), despite the RO adjudicating other issues that were submitted with those claims.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of an increased rating for bilateral carpal tunnel, and service connection for TBD, an acquired psychiatric disorder, a bilateral hip disability, fibromyalgia, a lumbar spine disability and bilateral wrist arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 1992 decision, the RO denied the Veteran's claim for service connection for residuals of  head injury.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the September 1992 rating decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head injury (now claimed as traumatic brain disease).


CONCLUSIONS OF LAW

1.  The September 1992 decision that denied the Veteran's claim for service connection for a residuals of head injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  New and material evidence having been presented, the claim for service connection for a traumatic brain disease (originally claimed as residuals of head injury) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the claim is reopened herein, any error in providing appropriate notice or assistance is harmless error.

Analysis

In September 1992, the Veteran's claim for service connection for residuals of head injury was denied because the Veteran's treatment records were negative for any head injury in service.  Evidence of record at the time of that decision included service treatment records and private treatment records, as well as the Veteran's testimony and lay statements that she was hit over the head with a heavy book by another soldier in service.  The Veteran did not appeal the denial, nor did she submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the September 1992 decision became final.

Final decisions may only be reopened on the basis of new and material evidence.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's current claim for entitlement to service connection is based upon the same factual basis as the claim for entitlement to service connection which was denied in the September 1992 rating decision.  In May 2006, the Veteran filed a claim asserting that service connection was warranted for traumatic brain disease.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
In January 2007, the RO denied the claim.  The Veteran filed a timely appeal.  

Since the September 1992 Rating Decision, evidence submitted includes psychiatric treatment records noting that the Veteran displays symptoms of impaired concentration, as well a May 2008 lay statement from the Veteran's sister that the Veteran had called her in 1986 and let her know that she had been in a hospital in Korea and put on bedrest because a soldier had hit her on the head with a heavy book.  As to whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the September 1992 decision and could not have been considered by prior decision makers.  Moreover, it is material as these records address the issue of an in-service injury, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for traumatic brain disease (originally claimed as residuals of head injury) is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for traumatic brain disease (originally claimed as residuals of head injury) is reopened.
REMAND

First, the Veteran is claiming service connection for an acquired psychiatric disorder to include PTSD, panic disorder, depression, and anxiety.  She has alleged that her psychiatric disorder is due to military sexual trauma as well as assault. While the Veteran has been provided with notice on how to substantiate her claim, she has not been provided with specific notice on how to substantiate her claim based on personal assault.  Notice in accordance with 38 C.F.R. § 3.159(b) of the information and evidence necessary to establish a claim of a claim based on military sexual trauma under 38 C.F.R. § 3.304(f)(5) must be sent.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  Adjudication of the claim under this theory of entitlement should be conducted by the RO/AMC.

The Veteran should be sent notice on how to substantiate her claim for TDIU.

A printout confirms that the Veteran is receiving social security disability benefits, citing an onset date of July 3, 2007.  She also reported at her October 2008 Decision Review Officer hearing that she received social security disability due to her back.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration  (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the records must be obtained. 38 C.F.R. § 3.159(c)(2) (2015).

Finally, the Veteran has not yet been afforded a VA examination for her claimed conditions for which she has applied for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the Veteran's claim for fibromyalgia, the Veteran had complaints of various pains in service including in her shoulders and ankles, and a current diagnosis of fibromyalgia.  Regarding her claim for her wrists, the Veteran has evidence of wrist pain and limitation of motion in service, as well as falling on her hand.  Regarding the claims of a lumbar spine disability, hip bursitis, traumatic brain injury, and acquired psychiatric condition, the Veteran contends they are all related to an incident in service where she was assaulted by a soldier who slammed books on top of her head, which resulted in a concussion that caused her to feel dizzy and sick and required bed rest.  She contends the impact from her injury caused her gait to change, leading to her problems with her back and hip.  See May 2014 Form 646; October 2008 DRO hearing.  Furthermore, regarding the acquired psychiatric disorder, the Veteran has submitted statements from a treating clinician at the VA medical center rendering a diagnosis of PTSD based on her statements that she was sexually assaulted by her then husband in service.  

The Veteran is competent to give evidence about what she experienced in service, including being assaulted, as it is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Veteran has current conditions or possible symptoms of a current condition, McLendon element (1); and either treatment in service (for the wrist) or competent lay evidence that she experienced an injury during service, McLendon element (2).  There are also reports of continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection claims.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for service connection for bilateral wrist arthritis, a lumbar spine disability, a bilateral hip disability, TBD, and an acquired psychiatric disorder.  Accordingly, VA examinations are necessary. 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.

2.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish an increased rating based on TDIU.

Request that she complete and return a TDIU claim form and then conduct any development that is warranted.
 
3.  Obtain any updated VA treatment records and associated them with the claims file.  
 
4.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

5.  After completing the above, schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, panic disorder, depression, and anxiety.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  

(a)  Please opine whether the Veteran has a current diagnosis of PTSD which is at least as likely as not (a 50 percent or greater probability ) related to her claimed in-service stressors.

Attention is directed to the Veteran's claimed stressors of being assaulted over the head by a soldier with heavy books, as well as being sexually assaulted by her husband in service. 

Attention is also directed to:

(i)  The November 2013 and February 2014 letters from Dr. J.B. of the VAMC, who diagnosed the Veteran with PTSD based on these claimed stressors; and

(ii)  The November 2013 letter from her sister noting that the Veteran would become nervous around members of the opposite sex after returning from service.

(b)  Identify any other diagnosed acquired psychiatric disorders and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

6.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed traumatic brain disease.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  Any necessary testing should be done. 

The examiner should set forth opinion as follows:

(a) Whether the Veteran has a current diagnosis of traumatic brain disease;

(b) Whether it is at least as likely as not (a 50 percent or greater probability ) that the current traumatic brain disease began in or is etiologically related to any incident of the Veteran's military service, including the Veteran's claimed assault.

Attention is drawn to the Veteran's reports that she was assaulted over the head by a soldier with heavy books. 

7.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed lumbar spine disability.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner. Any testing necessary should be conducted.  

The examiner should set forth an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar spine disability began in or is etiologically related to any incident of the Veteran's military service, including the Veteran's claimed assault.

Attention is drawn to the Veteran's reports of being assaulted over the head by a soldier with heavy books.
8.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed bilateral hip disability.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  Please conduct any necessary testing.

The examiner should set forth an opinion as to whether it is at least as likely as not (a 50 percent or greater probability ) that the Veteran's bilateral hip disability began in or is etiologically related to any incident of the Veteran's military service, including the Veteran's claimed assault.

Attention is drawn to the Veteran's reports of being assaulted over the head by a soldier with heavy books.

9.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed fibromyalgia.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  Please conduct any testing necessary.  

The examiner should set forth an opinion as to whether it is at least as likely as not (a 50 percent or greater probability ) that the Veteran's fibromyalgia began in or is etiologically related to any incident of the Veteran's military service.

Attention is drawn to treatment records showing that the Veteran had pain in various body parts including her shoulders and ankles during service. 

10.  Schedule a VA examination to provide an opinion concerning the nature and etiology of the Veteran's claimed bilateral wrist disability.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  Please conduct any testing necessary

The examiner should set forth an opinion as to whether the Veteran's bilateral wrist disability at least as likely as not (a 50 percent or greater probability ) began in or is etiologically related to any incident of the Veteran's military service.

Attention is directed to the Veteran's service treatment records showing incidents of wrist pain and limitation of motion in service, as well as her hand injury after falling in April 1988. 

To the extent possible, the examiner is asked to distinguish which wrist symptoms are due to the Veteran's service-connected bilateral carpal tunnel syndrome, and which are due to her claimed bilateral wrist arthritis. 

For all of the above, all findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
9.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, including her claim for TDIU.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


